            CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                           Case No. 20-MJ-358-HB

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  MEMORANDUM IN SUPPORT
       v.
                                                  OF GOVERNMENT’S MOTION
                                                  FOR DETENTION
SAMUEL ELLIOTT FREY,

                     Defendant.



                                  INTRODUCTION

      This memorandum is submitted in support of the government’s motion for

detention of defendant Samuel Elliott Frey (“defendant”). On June 8, 2020, defendant

was charged via a criminal complaint alleging that he and three others conspired

with each other to commit arson on property used in interstate commerce, in violation

of Title 18, United States Code, Section 844(i), all in violation of Title 18, United

States Code, Section 371 (Count 1); and further alleging that defendant has

attempted to destroy by fire property used and engaged in interstate commerce, in

violation of Title 18, United States Code, Section 844(i) (Count 2). The charges

concern defendant’s alleged conduct on May 28, 2020, at the Great Health and

Nutrition store located in a strip mall on 1360 University Avenue West, Saint Paul,

Minnesota.

      The defendant was arrested by ATF agents pursuant to the June 8, 2020

warrant while the agents were executing a warrant to search defendant’s residence
         CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 2 of 7




in Brooklyn Park, Minnesota. On June 9, 2020, the defendant made his initial

appearance. The United States Probation Office (USPO) presented a bond report

recommending the defendant remain in custody during the pendency of the case

against him. The USPO’s recommendation was based on their assessment that the

defendant represented both a risk of flight and a danger to the community. At that

time, the government made an oral motion to detain the defendant.

                             Summary of the Argument

      The government agrees with USPO’s assessment that the defendant presents

a serious danger to the community and a significant risk of flight and therefore should

remain in custody pending trial. The charges set forth in the complaint trigger a

statutory presumption that the defendant be detained – one that, for the reasons

described below, the defendant cannot overcome. Even absent the presumption of

detention, there is abundant evidence to show that the defendant presents a risk of

non-appearance and represents a clear and present danger to the community.

                          The Law: Presumptive Detention

      Under 18 U.S.C. § 3142(e)(3) there is a rebuttable presumption that the

defendant be detained. The rebuttable presumption arises where the Court finds that

there is probable cause to believe that the defendant committed an offense listed in

18 U.S.C. § 2332b(g)(5)(B), which has a maximum term of imprisonment of 10 years

or more. See 18 U.S.C. § 3142(e)(3)(C). 18 U.S.C. § 844(i), as alleged in Count 2 of

the Criminal Complaint, is listed in § 2332b(g)(5)(B) and carries a maximum term of

imprisonment of 20.



                                          2
            CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 3 of 7




         As noted in United States v. Abad, 350 F. 3d 793, 798 (8th Cir. 2003), the

rebuttable presumption places a limited burden of production on the defendant.

However, even when the defendant meets his burden, the presumption does not

simply disappear:

         The presumption remains as a factor because it is not simply an evidentiary
         tool designed for the courts. Instead, the presumption reflects Congress’s
         substantive judgment that particular classes of offenders should ordinarily be
         detained before trial.

Stone, 608 F. 3d at 945. In other words, the presumption does not disappear once the

defendant has produced some rebuttal evidence but continues to be weighed with

other factors. United States v. LaFontaine, 210 F. 3d 125, 130-31 (2nd Cir. 2000).

         The government’s motion for detention is based both upon the danger he

presents to the community and his risk of flight. Dangerousness to the community is

established under a clear and convincing standard, while risk of flight is established

by a preponderance of the evidence. 18 U.S.C. § 3142(f); United States v. Kisling, 334

F. 3d 734, 735 (8th Cir. 2003). Bail hearings are typically informal affairs, and not a

substitute for trial or discovery. Few detention hearings involve live testimony; most

proceed on proffers. United States v. Abuhamra, 389 F. 3d 309, 321, n. 7 (2nd Cir.

2004).

         Title 18 U.S.C. § 3142(g) sets out a non-exhaustive list of factors this Court

should consider in deciding whether to release or detain a defendant pending trial.

Those factors include (1) the nature and circumstances of the offense(s) charged; (2)

the weight of the evidence against the person; (3) the history and characteristics of




                                            3
          CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 4 of 7




the person; and (4) the nature and the seriousness of the danger to any person or the

community that would be posed by the person’s release.

      In presenting information about these § 3142(g) factors, the government (as

well as the defendant) may proceed by proffer at a detention hearing. See e.g., United

States v. El-Hage, 213 F. 3d 74, 82 (2nd Cir. 2000) (while the defendant may present

his own witnesses and cross examine any witnesses that the government calls, either

party may proceed by proffer and the rules of evidence do not apply); United States v.

Smith, 79 F. 3d 128, 129-10 (D.C. Cir 1996) (“every circuit to have considered the

matter has. . . permitted the government to proceed by way of proffer” (citations

omitted)). See also United States v. Femia, 983 F. 2d 1046, *4 (1st. Cir. 1993)

(unpublished); United States v. Gaviria, 828 F. 2d 667, 669 (11th. Cir. 1987).

                Proffered Evidence in Support of Government’s Motion

      As referenced above, 18 U.S.C. § 3142(g) sets out a non-exhaustive list of

factors a court should consider in deciding whether to release or detain a defendant

pending trial. All of these factors weigh in favor of detention in this case.

      Specifically, at the detention hearing in this case, the government intends to

proffer additional information and to elicit additional information through the

testimony of ATF Special Agent Laura Gulick, including through the introduction of

such exhibits and other items, as non-exhaustively summarized below:1




1 The government has tendered discovery that it currently possesses to defendant’s
counsel, which includes the exhibits referenced in this memorandum.
                                            4
          CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 5 of 7




       Exhibit 1: The June 8, 2020 Criminal Complaint (which is included with this

Memorandum as Ex. 1) details various evidence as to how defendant allegedly

conspired with others and attempted to commit arson within the Great Health and

Nutrition store on May 28, 2020, including his lighting of paper and shelves by fire

preceded by his spreading of a specific type of bottled sanitizer (which he then placed

in his backpack);

       Exhibit 2: Still images of some of the video surveillance footage from the Great

Health and Nutrition store on May 28, 2020, which show defendant wearing a green

sweatshirt and backpack in which he, among other actions depicted, can be seen

apparently lighting a fire;

       Exhibit 3: Images from defendant’s Facebook account on May 28, 2020, which

show him wearing attire (such as a green sweatshirt and backpack) that appear to be

the very same attire defendant wore at the Great Health and Nutrition, as depicted

in the still photos in Exhibit 2;

       Mirandized Statements: Following their respective encounters with agents

throughout the last few days, defendant and three of his co-conspirators have

provided statements to law enforcement after being advised of their Miranda rights.

Each individual (including defendant himself) provided statements acknowledging

defendant’s conduct with respect to starting (or otherwise attempting to start) a fire

at the Great Health and Nutrition store on May 28, 2020;

       Exhibit 4: A handwritten note that defendant submitted from Sherburne Jail

(which the government received on June 10, 2020) in which he admitted in, among



                                           5
         CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 6 of 7




other statements, about remorse for “what I have done” concerning “this major

mistake” and the “pain I’ve cost to the owners of the nutrition store.”

      Recovered Evidence:      As a result of the execution of a search warrant at

defendant’s residence on June 9, 2020, the government recovered such items from

defendant’s bedroom as a backpack and green sweatshirt that appear to be the very

same attire defendant wore at the Great Health and Nutrition, as depicted in the still

photos in Exhibits 2 and 3, as well as a bottle of hand sanitizer within the backpack

that is consistent with the bottles from the Great Health and Nutrition store.

      In addition to the evidence summarized above, the government will also

present additional information bearing on the dangerousness posed by defendant

with respect to his conduct over a multi-day period in late May 2020. A preliminary

review of evidence gathered from defendant’s electronic devices so far reveals the

following types of information about defendant:

             On May 27, 2020 at approximately 10:12 pm, defendant (a Target
              employee) texts someone stating “I have keys to everything locked” and
              later “there’s over 200,000 in cash at all targets I’ll give you 10
              bands…We gonna hit this bitch HARD”;

             On May 27, 2020 at approximately 11:16 pm, defendant texts someone
              stating “We’re here” and a few minutes later tells her he’s at the Target.
              At approximately 11:41pm, defendant again texts her stating, “Wya…
              we got iPads”;

             On May 28, 2020, at approximately 12:27 am, defendant texts someone
              stating, “We found the safe...It’s open...With Cash”;

             On May 28, 2020, at 9:48 pm, defendant texts someone stating, “I stole
              so much shit from Verizon…and fucking foot locker”;

             On May 28, 2020, at 10:12 pm, defendant texts someone stating, “I set
              fire to a store…it’s still going”; and

                                           6
         CASE 0:20-cr-00129-NEB-HB Doc. 8 Filed 06/11/20 Page 7 of 7




             On May 29, 2020, at approximately 10:38 pm, defendant texts with co-
              conspirator CF about bringing crates in from outside with defendant
              stating he has “fire sticks…echo spots…these amazon displays… we
              raised [sic] the post office.”

See Ex. 5 (ATF Report Summarizing Defendant’s Data); see also Ex. 6 and Ex. 7

(Cellebrite Extraction Reports Detailing defendant’s text messages).

      In addition to his dangerousness, there is clear evidence of defendant’s risk of

nonappearance, as USPO has already noted. The concerns are further supported by

Ex. 8 (ATF Interview Report with Parents) and Ex. 9 (5/30/2020 Brooklyn Park P.D.

Report), which further show that defendant has a history that presents a heightened

risk of non-appearance if he were to be released.

                                   CONCLUSION

      The charge of arson of a building affecting interstate commerce creates a

rebuttable presumption that the defendant be detained pending trial. Beyond that,

the evidence supporting the relevant statutory criteria demonstrates that both bases

for detention – the risk of flight and his danger to the community – exist in this case.

For these reasons, the government respectfully requests that the defendant be

detained pending trial in this matter.

Date: June 11, 2020                            ERICA H. MACDONALD
                                               United States Attorney


                                               /s/ Matthew S. Ebert_____________
                                         BY:   MATTHEW S. EBERT
                                               Assistant United States Attorney




                                           7
